By Judge Edward l. Hogshire
Presently before the Court is the Plaintiffs motion to set aside the jury’s verdict. In this personal injury case, the jury awarded $5,000.00, which the Plaintiff contends is less than the claimed special damages and therefore inadequate as a matter of law. For the reasons set forth below, the Court denies the Plaintiffs motion.
Recently, the Virginia Supreme Court has emphasized the trial court’s limited discretion to overturn jury verdicts for less than the special damages claimed. See Richardson v. Braxton-Bailey, 257 Va. 61 (1999); Walker v. Mason, 257 Va. 65 (1999). The Court stressed: “The quality of evidence is dispositive, not a comparison between the amount of the verdict and the special damages claimed.” Richardson, 257 Va. at 64 (emphasis added). The Court has also noted that: “When reasonably fair-minded [persons] may differ as to the conclusions of fact to be drawn from the evidence, or if the conclusion is dependent upon the weight to be given the testimony, then such evidence is controverted and the jury’s verdict cannot be disturbed either by the circuit court or this Court.” Hundley v. Osborne, 256 Va. 173, 178 (1998) (internal quotations omitted).
The Court concludes that the quality of the Plaintiffs evidence in this case could lead a reasonable jury to differ as to its conclusion about the extent of Plaintiffs injuries, the necessity of the medical treatment, and the appropriate *478amount to be awarded. Therefore, under the Supreme Court’s recent direction, this Court cannot disturb the verdict
For the above-stated reasons, the Court denies the Plaintiff’s motion to set aside the jury’s verdict.